



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Regan, 2020 ONCA 567

DATE: 20200909

DOCKET: C67590 & M51435 (C67590)

MacPherson, Miller and Coroza
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

James Regan

Appellant

James Regan, acting in person

Andrew Hotke, for the respondent

Heard: September 8, 2020 by video conference

On appeal from the convictions entered
    on June 24, 2019 and the sentence imposed on October 9, 2019 by Justice Rebecca
    Rutherford of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeared in court in person and
    sought an adjournment to enable him to retain a lawyer. In light of the
    previous endorsements in this matter and the communications the appellant has
    received throughout the summer from this court, the request for an adjournment
    is denied.

[2]

The appellant then declined to make any
    submissions on his appeal. The appeal and all related motions (e.g. a s. 684
    motion) is dismissed.


